DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
3.	Claims 1, 11, 19, 20, 21 and 22 are amended.
4.	Claims 7, 12 and 17 are previously canceled.
5.	Claims 19 and 20 are withdrawn as directed to a non-elected invention.
6.	Claims 1-6, 8-11, 13-16, 18 and 19-22 are remaining in the application; however, only claims 1-6, 8-11, 13-16, 18, 21 and 22 remain for prosecution and examination on the merits.
7.	The amended Drawings (New Sheets) are accepted.
8.	The amended Specification is accepted, except as otherwise noted.
Election/Restrictions
9.	Applicant previously elected, without traverse, the invention of Group I now directed to amended claims 1-6, 8-11, 13-16, 18, 21 and 22 drawn to a life raft arrangement.  Therefore, non-elected claims 19 and 20 drawn to another invention are withdrawn.  Any claims drawn to a non-elected invention (withdrawn claims) not canceled by applicant at the time of any allowance of any remaining claims, will be canceled by the examiner at the time of such allowed claims.
Specification
10.	The disclosure is objected to because of the following:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the The newly claimed feature limitations “the canopy is configured to be removably coupled to either of the first side of the base and the second side of the base such that the canopy is reversible depending on an orientation of the life raft” (claim 1) and  “wherein the self-supporting, collapsible spring canopy is configured to be removably coupled to the inflatable border tube at either of the first side of the base and the second side of the base such that the canopy is reversible depending on an orientation of the life raft” (claim 11) are not found in the specification as are newly recited in the claims. Claim limitations should be consistent with features found in and described in the specification.  In addition, terminology and nomenclature should be consistent throughout the disclosure (Specification and Claims).  Similar applies to the claimed feature limitations “panel is attached to the frame retaining sleeve” (claim 21); the specification discloses that sheet material 60 is attached to the frame retaining sleeve 54 which is not the same as that claimed, and “wherein the canopy is configured to be removably coupled to the life raft via a snap buckle” (claim 22); specification discloses that in various embodiments the canopy is removably coupled to the base and in other various embodiments the canopy is removably coupled to the inflatable border tube which is not the same as that claimed.
This objection is not the same as an objection to the specification for lacking sufficient support for the claimed subject matter.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

see Figs 7-9, 11 and 18).  Faletra does not disclose a canopy comprising a spring wire frame forming a first loop and a second loop, the first loop of the spring wire frame circumscribing a first panel of the canopy and the second loop of the spring wire frame circumscribing a second panel of the canopy, wherein the canopy is self-supported via the spring wire frame.  However, Norman discloses a canopy comprising a spring wire frame (flexible, coilable, resilient material) [50] forming a first loop and a second loop, the first loop of the spring wire frame circumscribing a first panel [70] of the canopy and the second loop of the spring wire frame circumscribing a second panel [72] of the canopy, wherein the canopy is self-supported via the spring wire frame.  Providing such a canopy would provide a cover or shelter for the life raft to protect occupants from sun and rain as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unexpected results or unknown features are achieved for the claimed subject matter.  Regarding claim 1, the canopy of Norman is a separate canopy and is therefore capable of being attached and removed from a base of a life raft similar to Faletra; such would also be considered capable of being reversible and attached to either side of a base of a life raft similar to Faletra depending on the particularly desired orientation of the life raft as would have been recognized by one of ordinary skill in the art.  Regarding claim 2, the base of Faletra comprises an inflatable border tube (air chamber) [51] defining an inflatable volume.  Regarding claim 3, the spring wire frame of Norman intersects itself at an apex of the canopy.  Regarding claim 4, the spring wire frame of Norman is formed into a figure eight.  Regarding claim 5, the spring wire frame of Norman is disposed in a sleeve [62, 64].  Regarding claim 6, the canopy of Norman further comprises a third panel [94, 96, 104] extending between the first loop and the second loop.  Regarding claim 8, the particular placement for coupling the canopy to the base 
Response to Arguments
13.	Applicant’s arguments with respect to the claims have been considered but are essentially moot due to applicant’s amended claims and the resulting new and/or modified grounds of rejection presented in this Office Action. The following additional comments apply:
It is noted that applicant argues for features that are not in the claims; i.e., the life raft is reversible – the claims specify that the canopy is reversible not the life raft.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
15.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/09/2021